Citation Nr: 1517137	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-18 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to a compensable disability rating for right ear hearing loss.


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  
The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Left Ear Hearing Loss

In November 2013, the Board remanded the Veteran's claim for an additional VA examination and opinion to determine the etiology of his left ear hearing loss.  Accordingly, the Veteran underwent VA examination in March 2014, and the VA examiner provided an addendum opinion in April 2014.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Upon review, the Board finds the April 2014 medical opinion inadequate for purposes of determining entitlement to service connection for left ear hearing loss.  First, the VA examiner noted that a Rudmose tracing from induction indicated that non-organic hearing loss was first suggested for the left ear, which resolved likely upon further instruction and re-taking the test.  According to the VA examiner, hearing was thereafter within normal limits for all rating frequencies.  However, the Board notes that although the November 1967 audiogram may not reflect hearing loss for VA disability purposes, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385 (2014); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As such, the Board finds an addendum opinion is necessary to clarify the significant of the November 1967 audiogram.  

Additionally, the VA examiner found there were no reports of hearing difficulty for the left ear in the service treatment records.  However, an undated service treatment record indicates the Veteran had a permanent profile for moderate to severe hearing loss in both ears, and a change in his military occupation specialty was acceptable.  As a result, it appears that the VA examiner's opinion was premised on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).    Furthermore, the Board finds the VA examiner did not address whether the April 1970 VA examination reflects some degree of left ear hearing loss immediately following the Veteran's separation from service.  Therefore, the Board finds an addendum opinion is necessary to determine whether any current left ear hearing loss is related to active duty.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Right Ear Hearing Loss

Disability ratings for hearing loss are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule establishes 11 auditory acuity levels, and the numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate for the pure tone decibel loss.  Then, the percentage evaluation is found from Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2014).  As such, the Board finds the claim of entitlement to a compensable disability rating for right ear hearing loss is inextricably intertwined with the claim remanded herein.  Therefore, this issue is also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims file and electronic records, to include a copy of this Remand, to the VA audiologist who performed the March 2014 examination for an addendum opinion as to the nature and etiology of the Veteran's left ear hearing loss.  If the examiner finds additional examination necessary, schedule the Veteran for a VA examination.  
After review of the evidence, to include the service treatment records, VA examination reports, and with consideration of the Veteran's lay statements pertaining to his in-service and post-service noise exposure and symptoms since separation from service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left ear hearing loss is related to active duty.  The examiner should specifically comment on whether the November 1967 audiogram and/or April 1970 VA examination demonstrate any degree of left ear hearing loss.  In this respect, the examiner is reminded that for VA purposes, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  In addition, the examiner should comment on the undated service treatment record showing the Veteran had a permanent profile for moderate to severe hearing loss in both ears.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2. Thereafter, re-adjudicate the claims of entitlement to service connection for left ear hearing loss and entitlement to a compensable disability rating for right ear hearing loss.  If any benefit sought on appeal remains denied, provide the Veteran a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




